—Judgment unanimously affirmed. Memorandum: The record establishes that defendant was present at the Sandoval conference, and thus reversal pursuant to People v Dokes (79 NY2d 656) is not required. The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s remaining contention is unpreserved (see, CPL 470.05 [2]), and we decline to reach it as a matter of discretion in the interest *1035of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Auser, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Pine, Balio, Fallon and Doerr, JJ.